DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: wherein the base and the vertical member extend within the void between the heat exchanger coil and the cover, the vertical member is biased against the cover and conforms to a geometry of the void, and the base and vertical member are configured to block air flowing through the heat exchanger from flowing through the void (claim 1) and wherein the base of the substructure comprises a first arm and a second arm, and wherein the first arm and the second arm are configured to cooperatively apply a clamping force to the heat exchanger coil, wherein the substructure is configured to block air from flowing through a void between the heat exchanger coil and the cover, and wherein the substructure comprises a compliant material compressed against the cover and conforming to a geometry of the void between the heat exchanger coil and the cover. (claim 9).
Although the closest prior art of record Kim (US 6,895,77) teaches a heat exchanger system including a coil, a base, a vertical member, and a cover and Anderson (EP 1 253 394) teaches a base and vertical member for securing a heat exchanger, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide wherein the base and the vertical member extend within the void between the heat exchanger coil and the cover, the vertical member is biased against the cover and conforms to a geometry of the void, and the base and vertical member are configured to block air flowing through the heat exchanger from flowing through the void (claim 1) and wherein the base of the substructure comprises a first arm and a second arm, and wherein the first arm and the second arm are configured to cooperatively apply a clamping force to the heat exchanger coil, wherein the substructure is configured to block air from flowing through a void between the heat exchanger coil and the cover, and wherein the substructure comprises a compliant material compressed against the cover and conforming to a geometry of the void between the heat exchanger coil and the cover. (claim 9), in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763